PER CURIAM.
Chatham Manufacturing Corp. seeks review of a final order dismissing with prejudice its complaint against Christopher U. Cates, appellee, by which Chatham sought to obtain information pursuant to section 608.4101, Florida Statutes (2005), concerning the business affairs of CCH Associates, LLC, a Florida limited liability company in which Chatham and Cates were allegedly members; and sought damages for Cates’ alleged breach of the duty of care to CCH and its members pursuant to section 608.4225, Florida Statutes (2005). Because it is apparent from the record that, in granting Cates’ motion to dismiss, the trial court relied upon matters raised in the motion, but not contained within the four corners of the complaint, we reverse. See Varnes v. Dawkins, 624 So.2d 349 (Fla. 1st DCA 1993)(“In determining the sufficiency of the complaint, the trial court may not look beyond the four corners of the complaint, consider any affirmative defenses raised by the defendant, nor consider any evidence likely to be produced by either side.”).
REVERSED and REMANDED for further proceedings consistent with this opinion.
ALLEN, WEBSTER, and VAN NORTWICK, JJ., concur.